Citation Nr: 0737042	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
partial left hemilaryngectomy, residuals of squamous cell 
carcinoma of the larynx, to include the propriety of a rating 
reduction from 100 percent to 10 percent effective October 1, 
2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to January 
1974.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

In a June 2002 rating decision, the RO granted service 
connection for squamous cell carcinoma of the larynx and 
assigned a 100 percent evaluation for active malignancy; 
effective from May 2, 2002, the date of receipt of the claim.  
In February 2003, the RO proposed to reduce the 100 percent 
rating to noncompensable disabling.  A personal hearing at 
the RO was held in July 2003.  In a July 2003 rating 
decision, the RO implemented the reduction to a 
noncompensable rating, effective from October 1, 2003.  The 
veteran filed a notice of disagreement as to this action in 
August 2003.

In an April 2004 rating decision, the RO determined that the 
veteran was entitled to a 10 percent disability rating for 
partial left hemilaryngectomy as a residual of the squamous 
cell carcinoma of the larynx, effective from October 1, 2003, 
the date of the reduction from 100 percent.  The veteran 
testified at a June 2006 travel Board hearing; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case for further development in 
January 2007.  The case is once again before the Board for 
review.  Unfortunately, an additional remand is required in 
this case prior to appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board remanded this appeal in January 2007 for a VA 
examination to address potentially applicable rating criteria 
under Diagnostic Code (DC) 6518 for residuals of a partial 
laryngectomy, to include DC 6520 for stenosis of the larynx.  

DC 6918 directs that residuals of a partial laryngectomy 
should be rated as laryngitis (DC 6516), aphonia (DC 6519), 
or stenosis of the larynx (DC 6520). 38 C.F.R. § 4.97, DC 
6518 (2007).  The veteran has been assigned a 10 percent 
evaluation for partial left hemilaryngectomy, residuals of 
the squamous cell carcinoma of the larynx, under DC 6516 for 
chronic laryngitis. See 38 C.F.R. § 4.97 (2007).  

It was noted in the January 2007 remand that during the June 
2006 Board hearing, the veteran's representative argued that 
it would be more appropriate to rate the veteran's post-
operative residuals of partial left hemilaryngectomy under DC 
6520 for stenosis of the larynx, rather than DC 6516 for 
chronic laryngitis.  DC 6520 provides a minimum 10 percent 
rating for stenosis of the larynx, to include residuals of 
laryngeal trauma with forced expiratory volume (FEV) in one 
second (FEV-1) of 71- to 80 percent predicted, with Flow-
Volume Loop compatible with upper airway obstruction and a 30 
percent rating if FEV-1 is 56 to 70 percent of predicted, 
with Flow-Volume Loop compatible with upper airway 
obstruction.  Higher evaluations are also available under 
this diagnostic code.  The representative pointed out that 
the veteran has never been afforded a pulmonary function 
study to determine the status of his respiratory function, 
and that the RO has never considered rating the veteran's 
disability under DC 6520 for stenosis of the larynx, as 
provided for in the rating schedule.

The remand request also noted that the veteran's medical 
history includes a nodular lesion in the mid-left lobe of the 
lung, unchanged for many years, cerebrovascular accident with 
left hemiparesis in August 1996, hypertension, and carotid 
artery disease.  It is not clear from the evidence of record 
whether the veteran's shortness of breath and fatigue are 
residuals of his partial left hemilaryngectomy or related to 
the nonservice-connected disabilities.

Consequently, the Board determined that a VA examination 
which is responsive to the appropriate rating criteria was 
necessary in order to adjudicate the veteran's claim.  The 
veteran was scheduled for a May 2007 VA examination.  An 
undated notice of examination, mailed to the veteran's 
current address of record, is associated the claims file.  
The veteran failed to report for this examination.  

In an August 2007 statement, the veteran reported that he did 
not recall receiving notification of a May 2007 appointment 
and indicated that he wished to be rescheduled for such an 
examination.  The veteran's representative indicates in a 
October 2007 statement that it is unclear if the veteran was 
provided adequate notice of the scheduled May 2007 VA 
examination because the notice was undated.  The veteran and 
his representative have requested that a new VA examination 
be scheduled.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, the RO 
should make an additional attempt to schedule the veteran for 
a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded VA 
otolaryngology and pulmonary 
examinations to determine the residuals 
and current severity of the partial 
left hemilaryngectomy, to include 
whether any of his current respiratory 
complaints are related to the service-
connected disability. The claims folder 
and a copy of this REMAND must be made 
available to the examiner.  The 
examiner should review the claims file 
and should note, in his report, that 
the claims file has been reviewed.  All 
appropriate testing should be 
undertaken in connection with this 
examination, including laryngoscope and 
pulmonary function studies.  The 
pulmonologist should render an opinion 
as to whether it is at least as likely 
as not that any currently identified 
respiratory impairment is related to 
the service-connected partial left 
hemilaryngectomy.  The examiner should 
provide a complete rationale and basis 
for all opinions offered. If the 
examiner is unable to make any 
determination, the examiner should so 
state and indicate the reasons.

2. The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications must be associated with 
the claims folder. 

3. The RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO should determine whether the 
examiners have responded to all 
questions posed.  If not, the reports 
must be returned for corrective action. 
38 C.F.R. § 4.2 (2007).

4. After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the RO finds that that the veteran's 
respiratory problems are related to the 
partial left hemilaryngectomy, the RO 
should consider rating the disability 
under DC 6520.  If the benefits sought 
are not granted, the RO should furnish 
the veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).
 
